Citation Nr: 1452878	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972, with two months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) Phoenix, Arizona.  

The issues of entitlement to service connection for tinnitus and posttraumatic stress disorder were also on appeal.  However, the RO granted these issues in a January 2012 rating decision.  As this was a grant of the full benefits sought on appeal with respect to such issues, these matters are no longer in appellate status. 

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals additional VA treatment records dated to February 2014.  Moreover, the Veteran's VBMS record contains a July 2014 brief submitted by the Veteran's representative.

Although additional VA treatment records as well as a February 2014 VA mental health examination have been associated with the record that have not been considered by the Agency of Original Jurisdiction (AOJ) in association with the current claims, the Board may proceed with a decision without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2014).  In this regard, the February 2014 VA examination is not pertinent to the claims on appeal.  Moreover, as the Board has determined that a remand is necessary with respect to the issues on appeal, the AOJ will have the opportunity to consider this evidence in the readjudication of the claims.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran claims entitlement to service connection for bilateral hearing loss based on his in-service noise exposure in Vietnam.  Specifically, he has reported that, as an artillery surveyor and observer in service, he was exposed to artillery and small arms fire without the use of hearing protection, to include while serving in a combat zone in Vietnam.  His DD 214 shows that his military occupational specialty was artillery surveyor.  It also documents that the Veteran was the recipient of numerous awards and medals for his service in Vietnam.  

On examination performed for induction purposes in January 1969, the Veteran's ears were clinically evaluated as normal.  Pure tone thresholds were zero decibels in both ears at all frequencies tested (500, 1000, 2000, and 4000).  The Veteran's service examination prior to discharge in December 1971 showed that pure tone thresholds, in decibels, at that time were as follows:

HERTZ
500
1000
2000
3000
4000
Right 
10
0
0
0
0
Left
5
0
15
10
25

These tests, as well as the remaining hearing tests, showed normal hearing for VA purposes.  In a January 1972 statement, the Veteran reported that there had been no change in his medical condition since the December 1971 service examination.  In sum, service treatment records are silent with respect to any findings or complaints of hearing loss.  However, the threshold readings do document an upward threshold shift at 500, 200, 3000 and 4000 Hertz in the left ear and at 500 Hertz in the right ear from the enlistment service examination to the discharge service examination.  

After service, the first medical evidence of record concerning hearing problems is a May 2008 VA treatment record, at which time the Veteran reported artillery noise exposure in Vietnam and the examiner diagnosed mild to moderately severe high frequency sensorineural hearing loss.    

In November 2008, the Veteran underwent a VA audiological examination, at which time he again reported military noise exposure.  The examiner observed that his hearing was within normal limits at entrance and discharge examinations.  Post-service noise exposure consisted of working with metal plating parts for seven years, which did not require the use of hearing protection.  The examiner diagnosed mild high frequency sensorineural hearing loss in the right ear and mild to moderate high frequency sensorineural hearing loss in the left ear.  The examiner determined that, since hearing was normal at separation, it was not likely that the Veteran's current hearing loss was the result of military noise exposure.  However, no further rationale was provided.  

The Veteran underwent another VA audiological examination in January 2011, at which time he again reported military noise exposure.  The examiner also observed that his history was negative for post-military noise exposure as he worked as mortgage banker for 30 years, in a metal plating company for seven years, and at a car rental company for the last three years.  His history was also negative for noisy hobbies.  The examiner diagnosed mild to moderate high frequency sensorineural hearing loss in the right ear and moderate to severe frequency sensorineural hearing loss in the left ear.  While the examiner determined that it was at least as likely as not that the Veteran's tinnitus was a result of military noise exposure, given that the Veteran's hearing was normal at separation, the examiner opined that it was less likely as not that hearing loss was related to military noise exposure.  In rendering this opinion, the examiner observed that the Institute of Medicine Report (Noise and Military Noise Service, September 2005) concluded that, based on current knowledge, noise inducted hearing loss occurs immediately.  In other words, there is no scientific support for delayed onset noise induced hearing loss, weeks, months or years after the exposure event.  

Based on a review of the audiometric results noted on the aforementioned VA examinations, the Board finds that the Veteran has a current diagnosis of bilateral hearing loss in accordance with VA regulations.  38 C.F.R. § 3.385.  Similarly, the Board finds his statements regarding in-service noise exposure to be competent and credible, as such is consistent with his military occupational specialty and service in Vietnam.  Furthermore, as indicated previously, the in-service threshold readings do document an upward threshold shift at 500, 200, 3000 and 4000 Hertz in the left ear and at 500 Hertz in the right ear from the enlistment service examination to the discharge service examination.   

However, with regard to the nexus opinions of record, although the November 2008 and January 2011 VA examiners found that the Veteran's hearing loss was not related to service, these examiners failed to provide an adequate rationale for their opinions.  Rather, both examiners primarily relied on the fact that the Veteran had normal hearing at discharge.  However, the finding of normal hearing at discharge is not an adequate basis for denying a claim for service, especially given the evidence of noise exposure and the upward threshold shift in the instant case.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The examiners in this instance failed to address the upward threshold shift documented in service.  Given these deficiencies, these examinations reports are inadequate and, in turn, have minimal probative value.  See Nieves- Rodriguez v. Peace, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that an addendum opinion that addresses such in-service shift in hearing thresholds is necessary to decide the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).    

The Veteran also seeks service connection for a low back disorder.  He has essentially claimed that he began experiencing low back pain in service that has continued to the present.  Service treatment records showed that the Veteran reported occasional backache in his Report of Medical History upon entrance into service in January 1969.  However, the contemporaneous service examination showed that the spine was clinically evaluated as normal.  In other words, no chronic back disability was found on entrance.  A Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Though back pain was noted on his Report of Medical History, the Veteran is presumed sound because there was no notation of a low back disorder on acceptance, examination, or enrollment.  

In this regard, VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Subsequent service treatment records showed that, in April 1969, the Veteran complained of sacral pain radiating down the left leg at times.  However, an x-ray of the back was normal.  The following month, in May 1969, the Veteran reported a 4 to 5 year history of low back pain, non-radiating, but radiation had developed into the right thigh since entry into service.  The impression was chronic low back strain.
A follow up record again provided a notation concerning the back, but nothing further was given.  Nevertheless, the Veteran's December 1971 service examination prior to discharge showed that the spine was again evaluated as clinically normal.  Moreover, in a subsequent January 1972 statement, the Veteran indicated that there had been no change in his medical condition since the prior examination.  

Post-service, a private September 2007 record showed a report of low back pain.  A notation indicated that the Veteran had experienced the same low back 10 to 12 years prior.  A subsequent private examination in April 2009 showed that the Veteran had previous chiropractic care for low back pain in the 1970s.  

The Veteran was afforded a VA examination in January 2011.  The examiner observed that a September 2009 x-ray of the low back showed levoscoliosis and minimal degenerative spurring of the vertebrae.  The examiner observed that the radiographs appeared to show usual age related changes.  Thus, after reviewing the claims file and examining the Veteran, the examiner opined that the Veteran's low back disorder was less likely as not caused by or related to service or the symptoms he had in service.  However, the examiner failed to provide any sort of rationale for this opinion, including a discussion of the relevant evidence of record, or address the Veteran's statements regarding back pain that pre-existed his service.  See Nieves-Rodriguez, Stefl, supra. Therefore, a new VA examination with opinion is necessary to address the etiology of the Veteran's low back disorder.  

Finally, as noted previously, additional VA treatment records dated to February 2014 have not yet been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claims, the entirety of the evidence, to include all evidence received since the issuance of the January 2012 statement of the case, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's January 2011 audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the January 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the record, to include the Veteran's service treatment records and his lay statements, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to his acknowledged in-service noise exposure.  The examiner must address the significance, if any, of the upward threshold shift at 500, 200, 3000 and 4000 Hertz in the left ear and at 500 Hertz in the right ear from the enlistment service examination to the discharge service examination.

In rendering this opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

2.  The Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his low back disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all currently diagnosed back disorders and then offer an opinion regarding the following inquiries:

For each currently diagnosed low back disorder, the examiner should indicate whether there is clear and unmistakable evidence that the disorder pre-existed service. 

(i)  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that the current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include the Veteran's in-service complaints of back pain.  Specifically, in April 1969, the Veteran complained of sacral pain radiating down the left leg at times and, in May 1969, the Veteran reported a 4 to 5 year history of low back pain, non-radiating, but radiation had developed into the right thigh since entry into service.  The impression was chronic low back strain.  

In rendering this opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the January 2012 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

